      Case 4:20-cv-00914-MWB Document 27 Filed 02/11/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DR. EILEEN STUDDERS,                               No. 4:20-CV-00914

           Plaintiff,                              (Judge Brann)

     v.

GEISINGER CLINIC, et al.,

          Defendants.

                                     ORDER

     AND NOW, this 11th day of February 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant’s Motion to Dismiss (Doc. 20) is GRANTED IN PART

           AND DENIED IN PART, as follows:

           a.     Granted as to Count 1. Plaintiff is granted leave to amend this

                  claim.

           b.     Granted as to Count 2’s sex and age discrimination claims but

                  denied as to the retaliation claim. Plaintiff is granted leave to

                  amend the sex and age discrimination claims, subject to the

                  accompanying Memorandum Opinion.

           c.     Granted as to Count 3’s aiding and abetting sex and age

                  discrimination claims but denied as to the retaliation claim.
 Case 4:20-cv-00914-MWB Document 27 Filed 02/11/21 Page 2 of 2




           Plaintiff is granted leave to amend the sex and age

           discrimination claims.

     d.    Granted as to Count 4’s discrimination claim but denied as to

           the retaliation claim. Plaintiff is granted leave to amend the

           discrimination claim.

     e.    Granted as to Count 5. Plaintiff is granted leave to amend this

           claim.

     f.    Granted as to Count 6. Plaintiff is granted leave to amend this

           claim, subject to the accompanying Memorandum Opinion.

     g.    Denied as to Count 7.

     h.    Granted as to Count 8. Plaintiff is granted leave to amend this

           claim, subject to the accompanying Memorandum Opinion.

2.   Plaintiff may file an amended complaint by February 25, 2021.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
